DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of Group I, claims 1-8, in response to restriction requirement is acknowledged. Applicant’s election of “exosomes” for “extracellular vesicle” and  “antibody” for “capture molecule”, is also acknowledged. Claims 5-7 do not read on the elected species for capture molecule.
Since Applicants did not traverse the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL.
Therefore, claims 5-7 and 9-19 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1-4 and 8 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over Mitsuhashi et al (US 2018/0340945) in view of Welch (Niointerphases 2017).
In regards to claims 1, 2 and 4, Mitsuhashi discloses detection of biomarker on vesicles comprising capturing vesicles (Abstract and paragraph [0015]) on a solid support wherein the vesicles are exosomes (paragraph [0012]) wherein the solid support can be in the form of microwell plate and which may comprise a glass or plastic (paragraph [0013]). The surface of the solid support may comprise a substrate for capturing the capture agent (paragraph [0098]). Mitsuhashi teaches various types of solid support including solid support having microtiter wells (i.e. plurality of fluid tight wells) and the substrate material may comprise plastic, nylon, paper, plastic, silicon, or metal (paragraphs [[0013], [0122] and [0098]).  Mitsuhashi teaches capture antibody immobilized on the solid support either directly or indirectly (paragraphs [0121], [0122] and [0142]) and binding to at least one surface biomarker on exosome, thus capturing exosome on the solid surface (paragraph [0149]). Mitsuhashi teaches selectively binding of detection agent to a second biomarker on the captured exosome for detection of the captured exosome (paragraphs [0015], [0149]) wherein the detection agent comprises antibody that specifically binds the second biomarker (paragraph [0016] and Fig. 1B) and wherein the detection agent further comprises a detectable label, for example, a fluorescent, chemiluminescent, electrochemiluminescent, bioluminescent or isotopic label (paragraph [0017]). Matsuhashi teaches that specific immunological binding of the antibody to the marker can be detected directly or indirectly wherein direct labels include fluorescent or luminescent tags, metals, dyes, radionuclides, and the like, attached to the antibody and Indirect labels include various enzymes well known in the art, such as alkaline phosphatase, horseradish peroxidase and the like (paragraph [0121]), which makes obvious of emitting light to a certain wavelength and detection of a excited fluorescence from the detection agent utilizing a signal collection device.
Mitsuhashi as described above teaches immobilization of the capture antibody to surface of solid support and also teaches that the antibody can be attached directly or indirectly; but however, Mitsuhashi does not mention that the antibody may be covalently linked to the surface.
Welch teaches that orientation of surface immobilization of antibodies play a critical role in the performance of immunoassays (Abstract). Welch teaches that physical adsorption of antibodies onto traditional immunoassay solid supports, such as polystyrene, occurs via hydrophobic and electrostatic interactions and while this method offers the simplest attachment pathway, it is uncontrollable, and antibodies can be immobilized in a randomly oriented manner, denatured, or displaced in later steps by washing (Introduction). Welch teaches that covalent coupling of capture antibodies ensures robust immobilization and can improve density and orientation outcomes at the substrate. Welch throughout the reference discloses various covalent immobilization of antibodies to various surfaces and teaches that the covalent attachment can proceed via various chemistries dependent on the substrate functionality, target group on the antibody, and the physical restraints of the system (section 4. B.).
Therefore, from the above description in mind of Matsuhashi and Welch, one of ordinary skilled in the art can easily envisage providing Matsuhashi with various covalent immobilization of antibody on solid surface for utilizing in various immunoassay formats since Matsushashi is silent with the immobilization process of the immobilized antibody and Welch provides a strong motivation for covalent attachment over simple adsorption as covalent attachment provides robust, improve and orientated immobilization. One of ordinary skilled in the art would have a reasonable expectation of success because Welch teaches various surface and surface activation for covalent attachment of antibodies with a reasonable expectation of success.
In regards to claim 3, Matsuhashi teaches various types of support and film (paragraph [0098]) and also teaches microtiter wells (paragraph [0122]) and since the basic concept of covalent immobilization on solid surface for capture and detection of exosomes have been shown to be obvious in view of Matsuhashi and Welch, employing various types of support, surfaces and various formats (Including array format in microwells) with various well distances would be obvious to one of ordinary skilled in the art.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as obvious over Mitsuhashi et al (US 2018/0340945) in view of Welch (Niointerphases 2017) as described above for claims 104 and further in view of Jain et al (Proteomics 2016).
Mitsuhashi in view of Welch has been described above that makes obvious of detection of exosomes with immobilized antibody directed against a biomarker on exosome and detecting the immobilized exosome with a detection agent wherein the detection agent is a second antibody labeled with a fluorescent label wherein the second antibody binds to a second biomarker on the exosome.
Matsuhashi teaches that the detection agent comprises a detectable label, for example, a fluorescent, chemiluminescent, electrochemiluminescent, bioluminescent, isotopic or radioactive label (paragraph [0017]). Matsuhashi do not teach nanoparticle or quantum dot for the fluorescent label.
Jain teaches that organic fluorescent dyes are widely used for the visualization of bound antibody in a variety of immunofluorescence assays but however, the detection equipment is often expensive, fragile and hard to deploy widely. Jain teaches that despite being widely established, traditional organic dyes do not offer the flexibility required to address all the needs of modern immunofluorescence applications. (pages 1-2). Jain teaches that quantum nanocrystals made of semiconductor materials (Qdots) that emit light at different wavelengths according to the size of the crystal and due to their superior brightness and stability, and their broad excitation curve but narrow emission curves, Qdots have been commonly utilized in areas such as single-molecule detection and tracking, fluorescence resonance energy transfer, and tissue imaging. Jain teaches that Qdots have superior optical properties that differentiate them from traditional organic dyes, such as extremely broad and intense absorption, and high fluorescence in the visible and near-infrared wavelengths and Qdots have also been reported to show better photo stability over organic dyes for intense laser excitation or long scanning time (discussion, page 6). Jain teaches that Qdot-based visualization of bound secondary antibodies as an alternative to organic fluorophores and conventional laser scanning (page 2).
Therefore, from the given description in mind of Jain, it would be obvious to one of ordinary skilled in the art to easily envisage quantum dot nanoparticle for fluorescent label of Matsuhashi because Jain teaches that Qdot-based visualization of bound secondary antibodies is an alternative to organic fluorophores and because Qdots have superior optical properties that differentiate them from traditional organic dyes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 26, 27, 29-33, 35, 37 and 40 of copending Application No.16/954,112 (publication 20210190774). Although the claims at issue are not identical, they are not patentably distinct from each other because the extracellular vesicle capture and detection system as described in claims 1-4 and 8 would be obvious from the disclosed substrate, array device and method claims of 6, 8, 26, 27, 29-33, 35, 37 and 40 of co-pending US application ‘112.
Claims 6, 8, 26 and 27 of US application disclosed array device with wells having film on which target specific capture molecule (antibody) against extracellular vesicles are immobilized. Claims 29-32 disclosed binding of cells including exosomes and microvesicles to the surface of the microwell utilizing the immobilized antibody, thereby providing exosomes, microvesicles or cells immobilized on the surface through the immobilized antibody on the surface. Claim 13 discloses antibody bound to a plasmonic nanoparticle and claims 33, 35, 37 and 40discloses specific binding the antibody to the immobilized cell, exosomes of microvesicles and detecting by raman spectroscopy. Therefore, the subject matter of the extracellular vesicle capture and detection system would be obvious from the disclosed claims of US application ‘112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641